/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2015

                                      No. 04-14-00745-CV

                  Keeann DEVORA, Craig Owen, and Keller Williams Realty,
                                      Appellants

                                                 v.

          Tavaris J. SLAUGHTER, Individually, and TJ Slaughter Enterprises, LLC,
                                      Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-13013
                        Honorable Janet P. Littlejohn, Judge Presiding

                                         ORDER
       Appellants’ brief was originally due December 8, 2014. This court granted appellants two
thirty-day extensions of time, making the brief due February 6, 2015. On February 9, 2015,
appellants filed a letter acknowledging their brief was past due, but stating the parties were close
to a settlement and they expected to file a motion to dismiss by the end of the week. However,
no brief or motion to dismiss was filed. Accordingly, on February 20, 2015, we rendered an
order requiring appellants to file their brief on or before March 2, 2015. On March 1, 2015,
appellants filed their third motion to extend time to file the brief, noting problems with the
potential settlement. The motion, which is unopposed, requests until March 23, 2015, to file
appellants’ brief – 105 days from the original due date. Based on the foregoing, we GRANT
appellants’ motion to extend time to file their brief. We ORDER appellants to file their brief on
or before March 23, 2015. Appellants are advised that no further extensions will be granted
absent written proof of extraordinary circumstances.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court